Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 5/11/2022. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1, 3, 5 has/have been amended;
Claim(s) 2 is/are cancelled;
Claim(s) 7-15 are withdrawn;
Claim(s) 1, 3-15 is/are presently pending;
Claim(s) 1, 3-6 are examined on the merits.

Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered and is correct with regard to the reference(s) cited not teaching the amended claim element(s). However, a new ground of rejection necessitated by the amendment is presented which prevents allowance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridman (US 20160193373 A1; 7/7/2016; cited in previous office action) in view of in view of Watson (US 20090012589 A1; 1/8/2009; cited in previous office action), and further in view of Watson (US 20130069530 A1; 3/21/2013), hereinafter Watson ‘530. 
Regarding claim 1, Fridman teaches a cold plasma system for treating a region of a biological surface (Abstract), the system comprising:
a housing (Fig. 1, device 100, it is inherent that a device has a housing);
an air conduit within the housing (Fig. 1, 108; [0032]);
a first electrode configured proximately along the air conduit (Fig. 1, 106; [0032]; [0034]);
a second electrode configured proximately along the air conduit and opposite form the first electrode (Fig. 1, 106; [0032]; [0034]);
a source of alternating current (AC) electrically connected with the first electrode ([0034] “alternating current”), wherein the source of alternating current is configured to generate a cold plasma in the air conduit (Fig. 3, 306; [0040]).
Fridman does not teach a reservoir configured within the housing, wherein the reservoir is in a fluid communication with the air conduit, and wherein the reservoir is configured for holding the cold plasma.
However, Watson teaches in the same field of endeavor (Abstract) a reservoir configured within the housing, wherein the reservoir is in a fluid communication with the air conduit, and wherein the reservoir is configured for holding the cold plasma (Fig. 4; Fig. 5, 80; [0009]; [0036] “generated cold plasma 64 passes into a second chamber 80”). 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Fridman to include these features as taught by Watson because this enables the generation of cold plasma in a hand held device to apply to biological surfaces ([0002]; [0012]).
The combination of Fridman and Watson does not teach a cartridge containing a plasma precursor, wherein the cartridge is inserted into the housing, wherein the cartridge is in a fluid communication with the air conduit. However, Watson ‘530 teaches in the same field of endeavor (Abstract; Fig. 1A) a cartridge containing a plasma precursor, wherein the cartridge is inserted into the housing, wherein the cartridge is in a fluid communication with the air conduit (Fig. 4A-6; [0010]-[0011]; [0038]-[0039]; the reference teaches that the gas cartridge is inserted into housing, especially at Fig. 6). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Fridman and Watson to include these features as taught by Watson ‘530 because this provides safe operation and effectiveness of treatment ([0008]; claim 15).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridman, Watson, and Watson ‘530 as applied to claim 1 above, and further in view of Koo (US 20140225495 A1; 8/14/2014; cited in previous office action).
Regarding claim 5, the combination of Fridman, Watson, and Watson ‘530 does not teach wherein the plasma precursor includes precursor components that generate reactive oxygen species or reactive nitrogen species (RONS) in the cold plasma that include at least one of hydroxyl (OH), atomic oxygen (O), singlet delta oxygen (O2(1Δ)), superoxide (O2-), hydrogen peroxide (H2O2), and nitric oxide (NO). Note that Watson ‘530 does teach using oxygen ([0042] “O2”). However, Koo teaches in the same field of endeavor (Abstract; Fig. 1) the plasma precursor includes precursor components that generate reactive oxygen species or reactive nitrogen species (RONS) in the cold plasma that include at least one of hydroxyl (OH), atomic oxygen (O), singlet delta oxygen (O2(1Δ)), superoxide (O2-), hydrogen peroxide (H2O2), and nitric oxide (NO) ([0044]; [0046]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Fridman, Watson, and Watson ‘530 to include this feature as taught by Koo because this enables the use of these reactive components to obtain the desired effect on the surface ([0047]-[0048]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridman, Watson, and Watson ‘530 as applied to claim 1 above, and further in view of Watson (US 20130072858 A1; 3/21/2013; cited in previous office action), hereinafter Watson ‘858.
Regarding claim 6, the combination of Fridman, Watson, and Watson ‘530 does not teach further comprising means for controlling a flow of cold plasma, wherein the means are selected from a group consisting of: 
a compressible skirt configured to contain the cold plasma proximate to the biological surface; 
a face mask configured to contain the cold plasma proximate to the biological surface, wherein a mask intake is in fluid communication with the air conduit; and 
a plurality of electromagnetic field generator units configured to steer or bend a discharge direction of the cold plasma between a plasma barrier and the biological surface.
However, Watson ‘858 teaches in the same field of endeavor (Abstract) means for controlling a flow of cold plasma, wherein the means are selected from a group consisting of: 
a compressible skirt configured to contain the cold plasma proximate to the biological surface; 
a face mask configured to contain the cold plasma proximate to the biological surface, wherein a mask intake is in fluid communication with the air conduit (Fig. 10-11); and 
a plurality of electromagnetic field generator units configured to steer or bend a discharge direction of the cold plasma between a plasma barrier and the biological surface ([0034]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Fridman, Watson, and Watson ‘530 to include these features as taught by Watson ‘858 because this enables guiding of plasma for the desired treatment ([0034]; [0053])

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant’s remarks p. 7-8 is persuasive.
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of claim 3 when taken as a whole, comprising, in addition to the other recited claim elements, wherein the air conduit is a first air conduit connecting the reservoir and the cartridge, the system further comprising:
a first air mover configured to transport the cold plasma from the cartridge through the first air conduit toward the reservoir;
a second air conduit connecting the reservoir and the cartridge;
a second air mover configured to transport he cold plasma back from the reservoir toward the cartridge; and
a controller configured to control a speed of rotation of the first air mover and a speed of rotation of the second air mover based on a difference between a present concentration and a target concentration of the cold plasma in the reservoir, wherein the target concentration is selected at least in part based on a half-life of the cold plasma.
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rooks (US 8343090 B2; US 9044219 B2) teaches medical device for applying plasma in which cartridge is inserted/placed inside housing (Fig. 1A, cartridge 20; Col. 3 line 59-65; Col. 5 lines 47-55).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/           Primary Examiner, Art Unit 3792